      Case 1:18-cr-00201-DLC Document 177 Filed 08/27/20 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :                18cr201(DLC)
UNITED STATES OF AMERICA               :
                                       :                    ORDER
                -v-                    :
                                       :
DEOBRAH MENSAH,                        :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On August 24, 2020, this Court issued an Order scheduling an

initial pretrial conference via telephone for Friday, August 28

at 2:00 p.m.   It is hereby

     ORDERED that a trial date will be chosen at the August 28

telephone conference.    After the Government recites the

procedural history of this case, outlines the nature of the

evidence it intends to offer at any trial, and proposes a

schedule for the production of discovery materials to the

defendant, the Court will consult the parties regarding the

scheduling of the trial.     After a trial date is selected, a

schedule for motions will be set and the propriety of any

exclusion of time under the Speedy Trial Act will be addressed.

     IT IS FURTHER ORDERED that counsel for the Government and

the defendant will consult in advance of the conference to reach

agreement, if possible, on a proposed date for the trial.

     IT IS FURTHER ORDERED that any defendant released on bail
      Case 1:18-cr-00201-DLC Document 177 Filed 08/27/20 Page 2 of 3


must also participate in the conference unless permission has

been sought and granted to excuse that participation.

     IT IS FURTHER ORDERED that this scheduling conference will

proceed without the participation of incarcerated defendants

because of the limitations on the Court’s ability to arrange for

the participation of incarcerated defendants in remote

proceedings during the pandemic.

     IT IS FURTHER ORDERED that by August 27 the parties shall

send to the Chambers email, CoteNYSDChambers@nysd.uscourts.gov,

each of the telephone numbers that the defendant and each

attorney will be using to access the conference.

     IT IS FURTHER ORDERED that counsel for any incarcerated

defendant shall order a copy of the transcript of the conference

and promptly after its receipt either provide the defendant with

a copy of or read the transcript to the defendant.

     IT IS FURTHER ORDERED that the dial-in credentials for the

August 28 telephone conference are the following:

          Dial-in:          888-363-4749
          Access code:      4324948

     IT IS FURTHER ORDERED that the parties shall use a landline

if one is available.

     IT IS FURTHER ORDERED that defense counsel shall provide a

copy of or read this order to the defendant.



                                    2
         Case 1:18-cr-00201-DLC Document 177 Filed 08/27/20 Page 3 of 3


     IT IS FURTHER ORDERED that any objection to this Order

shall be filed no later than August 27.


Dated:       New York, New York
             August 26, 2020




                                       3
